Citation Nr: 1621308	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for malaria. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1965 to January 1968, with service in Vietnam and was awarded the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2013. A transcript of the hearing is associated with the claims file.

The Board remanded the issue on appeal for additional development in March 2014. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The evidence does not show a current diagnosis of malaria, nor were any residuals of malaria shown in service or within the first post-service year and any claimed residuals are not shown to be casually or etiologically related to a disease, injury, or event in active duty service.


CONCLUSION OF LAW

The criteria for service-connection for malaria have not been met. 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Substantial Compliance with Prior Remand

The case was remanded in March 2014, to afford the Veteran a VA examination to determine the nature and etiology of any residuals of malaria. The Veteran was provided a VA examination in October 2014 and addendum opinions in November 2014 and December 2014. The Board finds that there has been substantial compliance with the March 2014 remand. 

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA issued a notice letter in May 2008, prior to the initial unfavorable adjudication in September 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's available service treatment records (STRs) have been associated with the claims file. The Veteran testified that he was hospitalized at Fort Belvoir, Virginia in December 1967, for malaria. See October 2013 hearing transcript. The Veteran's inpatient treatment records were requested from the National Personnel Records Center (NPRC) on January 27, 2015. A finding as to the unavailability of the Veteran's inpatient STRs from Fort Belvoir, Virginia has been made part of the claims file. See February 2015 Request for Information. As such, further attempts to obtain these inpatient STRs would be futile. 38 C.F.R. § 3.159(c)(2). The Veteran was provided notice of VA's attempts to obtain his inpatient treatment records and the missing STRs in accordance with 38 C.F.R. § 3.159(e) in February 2015. The Veteran's VA treatment records have been associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with a VA examination in October 2014 and addendum opinions in November 2014 and December 2014. The examination and opinions were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination report and addendum opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for malaria. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, the Board finds VA has provided an adequate medical examination and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

With respect to the aforementioned October 2013 Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, asked questions to clarify the Veteran's contentions and suggested the submission of relevant evidence. The case was thereafter remanded to obtain additional evidence and for an examination and opinion. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include malaria, manifesting themselves to a certain degree within a certain time after service must have had their onset in-service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307(4), 3.309(a). 

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease, including malaria, have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328  (1997).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

IV. Analysis

The Veteran contends he is entitled to service connection for malaria.  He testified that he was treated in service for malaria and that post-service, he has flare-ups four to five times a year. See October 2013 hearing transcript. For the reasons provided below, the Board finds that service connection for malaria, to include residuals of such, is not warranted on a presumptive or direct basis. 

First, the Veteran's claimed malaria, to include residuals of such, cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. § § 3.307, 3.309.  The Veteran contends he was diagnosed with malaria in-service. While malaria is a listed chronic disease, the preponderance of the evidence is against finding that the Veteran had a diagnosis of malaria in service or that a diagnosis of such manifested to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307 (a)(3). There is no evidence of manifestations or symptoms associated with malaria in-service or one year after separation. STRs and post-service treatment records are silent for a competent diagnosis of malaria and complaints or residuals of such.  Accordingly, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309(a).  

Next, service connection cannot be established on the basis of continuity of symptomology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, malaria is a listed chronic disease and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331.  However, continuity of symptomatology has not been shown in this case. The Veteran indicated he experienced treatment for and symptoms of malaria in-service and his symptoms have persisted since service. The Veteran's statements are credible.  There is no evidence of manifestations or symptoms associated with malaria in service, or thereafter. Specific records of the claimed in-service treatment have not been identified, and those service treatment records that are of record contradict the Veteran's current statements.  Those records include the separation examination, which is negative for malaria, or a history of treatment for it.  Thus, service connection based on continuity of symptomology is not warranted. 

Finally, service connection is not warranted on a direct basis. The first element of service connection (a current diagnosis) is not met. There is no evidence of a current diagnosis of malaria, and no evidence of any treatment for malaria or its residuals.  Specifically, the Veteran was provided with a VA examination in October 2014 and addendum opinions in November 2014 and December 2014. The VA examiner in October 2014 reviewed the Veteran's treatment records, to include various lab results throughout the years, and found no evidence of malaria or its residuals. 

Notably, the VA examiner in October 2014 indicated that he had requested records from Fort Belvoir, Virginia that may prove a history of malaria.  In November 2014, the examiner wrote an addendum, stating the following:

I was unable to find any documentation for treatment of malaria in the military or privately.  I requested records from Fort Belvoir, Virginia at our October 10, 2014 eval, but have not received any records from them to this date. Without that documentation it is not possible to reasonably prove that the veteran had and was treated for malaria in my opinion.

Both the doctor and the RO requested inpatient treatment records from Fort Belvoir, and both received a negative response.  In a December 2014 addendum, the examiner noted that there was no treatment for active malaria documented in the Veteran's treatment records.  Indeed, the Veteran's VA treatment records do not contradict the findings of the VA examination and opinions of record. In particular, they are absent for treatment of malaria and any symptoms of such.  As such, the threshold element for establishing service connection is not met.

Notably, the second element of service connection is also not met. The Veteran testified he received treatment for malaria while stationed at Fort Belvoir in 1967. See October 2013 hearing transcript. As discussed above, the RO attempted to obtain the Veteran's inpatient treatment records but such resulted in a negative response.  In addition, the Veteran reported being prescribed medication for malaria and having ongoing flu like symptoms. See October 2013 hearing transcript. The Veteran is competent to report an injury incurred during active service and his symptoms of such.  However, his statements are contradicted by the contemporaneous medical evidence.  Specifically, the Veteran's service treatment records have been made part of the claims file. Notable is the Veteran's December 1967 separation examination and the accompanying report of medical history, where malaria was not noted, and there were no other relevant complaints or noted symptoms. See December 1967 Report of Medical Examination.  Thus, the Board does not find the Veteran's current statements to be credible on the treatment in service.

After consideration of all the evidence of record, the Board finds the preponderance of the evidence is against a finding the Veteran has malaria as a result of his active duty service. VA treatment records associated with the claims file indicate no treatment for malaria or the residuals of such. The objective clinical findings of the VA examiner, even when compared to the Veteran's current endorsement of symptoms including cold intolerance, chills and tremors, was that there is no diagnosis of malaria or residuals of record. Based on the foregoing, the Board finds that the Veteran's claimed malaria, to include residuals is not causally related to his active duty service. Thus, the third element has not been met, and direct service connection for malaria is not warranted. 38 C.F.R. § 3.303. In conclusion, for these reasons, the claim is denied. 



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service for malaria is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


